DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 02/28/2020. Claims 1-10 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
first data acquisition unit, training unit, extraction unit, adaptation processing unit in claim 1;
second data acquisition unit in claim 2;

Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, “first data acquisition unit” appears to be interpreted as e.g. processor 20A combining voice feature quantity and its correct phoneme label. For example, “training unit” appears to be interpreted as e.g. processor 20A executes processing to train an acoustic model in a manner to output a correct phoneme label in response to input of a voice feature quantity. For example, “extraction unit” appears to be interpreted as e.g. processor 20A executes processing to extract from training data. For example, “adaptation processing unit” appears to be interpreted as e.g. processor 20A processing to adapt a trained acoustic model to a keyword model for keyword detection. For example, “second data acquisition unit” appears to be interpreted as e.g. processor 20A acquiring keyword utterance data. For example, “keyword setting unit” appears to be interpreted as e.g. processor 20A receiving setting of a keyword from a user.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 9, 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parada et al. (U.S. Patent Application Publication 2015/0127594).
Regarding claim 1, Parada teaches an information processing apparatus (Parada et. al. paragraph [0021], Fig. 7 teaches a speech recognition system implemented in a computing device as shown in Fig. 7) comprising: a first data acquisition unit configured to acquire first training data including a combination of a voice feature quantity and a correct phoneme label of the voice feature quantity(Parada et. al. paragraphs [0023, 0036] teaches how feature vectors is the training data (including subword units/triphones/phonemes) provided to DNN which is trained, the labels represent words/phonemes of the keywords); a training unit configured to train an acoustic model using the first training data in a manner to output the correct phoneme label in response to input of the voice feature quantity(Parada et. al. paragraphs [0023, 0024] teaches training the deep neural network (interpreted as the acoustic model) to predict the posterior priorities and the posterior handling module checks for keyword determination based on confidence score) ; an extraction unit configured to extract from the first training data, second training data including voice feature quantities of at least one of a keyword, a sub-word included in the keyword, a syllable included in the keyword, or a phoneme included in the keyword(Parada et. al. paragraph [0028] teaches the extraction module which analyzes only the 
Regarding claim 4, Parada teaches the apparatus according to claim 1, wherein the extraction unit extracts the second training data up to a predetermined number of data pieces (Parada et. al. paragraph [0060] teaches extraction of stack of frames depending on the length of units predicted by the system; the size of the stack interpreted as predetermined value).
Regarding claim 8, Parada teaches a keyword detecting apparatus configured to perform keyword detection using a keyword model adapted by the apparatus according to claim 1(Parada et. al. paragraph [0099], Figure. 7 exhibits computing device 700 where keyword detection is performed using a keyword model as disclosed at paragraph [0099] adapted by the apparatus according to claim 1 (see claim 1 above)).
Regarding claim 9, Parada teaches an information processing method, performed by an information processing apparatus(Parada et. al. paragraph [0021] teaches a speech recognition system), the method comprising: acquiring first training data including a combination of a voice feature quantity and a correct phoneme label of the voice feature quantity(Parada et. al. paragraphs [0023, 0036] teaches how feature vectors is the training data (including subword units/triphones/phonemes) provided to Deep Neural Network(DNN) which is trained, the labels represent  words/phonemes of the keywords); training an acoustic model using the first training data in a manner to output the correct phoneme label in response to input of the voice feature 
Regarding claim 10, Parada teaches a non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a processor, cause the processor(as taught in Parada et. al. paragraph [0107]) to perform a method comprising: acquiring first training data including a combination of a voice feature quantity and a correct phoneme label of the voice feature quantity(Parada et. al. paragraphs [0023, 0036] teaches how feature vectors is the training data (including subword  units/triphones/phonemes) provided to DNN which is trained, the labels represent  words/phonemes of the keywords); training an acoustic model using the first training data in a manner to output the correct phoneme label in response to input of the voice feature quantity(Parada et. al. paragraphs [0023, 0024] teaches training the deep neural network (interpreted as the acoustic model) to predict the posterior priorities and the posterior handling module checks for keyword determination based on confidence score); extracting from the first training data, second training data including voice feature quantities of at least one of a keyword, a sub-word included in the keyword, a syllable .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Parada (U.S. Patent Application Publication 2015/0125594) in view of Pearce (U.S. Patent 9953634).
Regarding claim 2, Parada teaches the apparatus according to claim 1, however fails to teach a second data acquisition unit configured to acquire keyword utterance data including utterance voice of the keyword, wherein the adaptation processing unit adapts the acoustic model to the keyword model using the second training data and the keyword utterance data.  However, Pearce teaches a second data acquisition unit configured to acquire keyword utterance data 
Parada and Pearce are both considered to be analogous to the claimed invention because they are in the same both relate generally to speech recognition training methods for keyword detection.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, to use the training methods as taught by Pearce when new utterances are detected to update a trained model as taught by Parada. Using the known technique of updating training model as taught by Pearce to improve the quality of training of the model of Parada when new utterances are detected would have been obvious to the one of ordinary skill in the art (see Pearce, col 2 lines 13-19).
Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Parada (U.S. Patent Application Publication 2015/0125594) in view of Chen (G. Chen, C. Parada and G. Heigold, "Small-footprint keyword spotting using deep neural networks," 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2014, pp. 4087-4091, doi:  10.1109/ICASSP.2014.6854370).
Regarding claim 3, Parada teaches the apparatus according to claim 1, wherein the extraction unit extracts as the second training data, a data piece in which a proportion in number of a letter of the keyword, a letter of the sub-word, the syllable, or the phoneme to the data piece is a predetermined value or more (Parada paragraph [0024] teaches calculating the score of the feature vectors to determine whether a keyword is included which is interpreted as the proportion of the keyword). Furthermore, Chen teaches a data piece in which a proportion in number of a 
Parada and Chen are both considered to be analogous to the claimed invention because they both relate generally to speech recognition training methods for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Parada to process the score calculation of feature vectors to determine the keyword with the prediction of the subword units of keyword as taught by Chen to simplify the implementation and reduce computation (see Chen, pg. 1, Col2, lines 17-18).
Claims 5 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Parada (U.S. Patent Application Publication 2015/0125594) in view of Liu (J. Liu, Z. Ling, S. Wei, G. Hu and L. Dai, "Cluster-based senone selection for the efficient calculation of deep neural network acoustic models," 2016 10th International Symposium on Chinese Spoken Language Processing (ISCSLP), 2016, pp. 1-5, doi: 10.1109/ISCSLP.2016.7918399).
Regarding claim 5, Parada teaches the apparatus according to claim 1, wherein the extraction unit extracts data pieces as the second training data up to a predetermined number of data pieces (Parada paragraph [0060] teaches extracting stack of frames based on the length of keyword as predicted by the system; interpreted as predetermined stack of data pieces),  however fails to teach in descending order according to a proportion in number of a 10letter of the keyword, a letter of the sub-word, the syllable, or the phoneme to a data piece.  However Liu teaches in 
    PNG
    media_image1.png
    110
    315
    media_image1.png
    Greyscale
supposing the c-th cluster has Kc frames of acoustic features in the training data set, its average posterior vector can be calculated  as (9).  yL are sorted in descending order, and the top Nc senones, of which the accumulated posterior exceeds a predefined confidence α are determined as the selected senones of the c-th cluster.”, Liu, pg. 3, col 2, lines 3-9).
Parada and Liu are both considered to be analogous to the claimed invention because they both relate generally to speech recognition training methods for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Parada to extract predetermined stack of frames with the descending cluster based training as taught by Liu to optimize methods of DNN calculation to accelerate the calculations (see Liu, pg. 1, Col2, lines 27-30).
Regarding claim 6, Parada teaches the apparatus according to claim 1, wherein the extraction unit extracts as the second training data, data pieces in each of which a proportion in number of a letter of the keyword, a letter of the sub-word, the syllable, or the phoneme to a data piece is a predetermined value or more(Parada paragraph [0024] teaches calculating the score of the feature vectors to determine whether a keyword is included which is interpreted as the proportion of the keyword), up to a predetermined number of data pieces according to the proportion. (Parada paragraph [0060] teaches extracting stack of frames based on the length of 
    PNG
    media_image1.png
    110
    315
    media_image1.png
    Greyscale
Kc frames of acoustic features in the training data set, its average posterior vector can be calculated  as (9).  yL are sorted in descending order, and the top Nc senones, of which the accumulated posterior exceeds a predefined confidence α are determined as the selected senones of the c-th cluster.”, Liu, pg. 3, col 2, lines 3-9).
Parada and Liu are both considered to be analogous to the claimed invention because they both relate generally to speech recognition training methods for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Parada to extract predetermined stack of frames and calculation of score of frames that correspond with the feature vectors with the descending cluster based training as taught by Liu to optimize methods of DNN calculation to accelerate the calculations (see Liu, pg. 1, Col2, lines 27-30).
Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Parada (U.S. Patent Application Publication 2015/0125594) in view of Yun (U.S. Patent Application Publication 2015/0302847).
Regarding claim 7, Parada teaches the apparatus according to claim 1, however fails to teach further comprising a keyword setting unit configured to receive setting of the keyword from a user.  However Yun teaches further 20comprising a keyword setting unit configured to 
Parada and Yun are both considered to be analogous to the claimed invention because they both relate generally to speech recognition methods for keyword model generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Parada to train acoustic models for keyword detection with the user keyword input techniques as taught by Yun to reduce the inconvenience to the user to train the keyword model (see Yun, paragraph [0007]).

Conclusion
  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bocklet et. al., (US. Patent Number 9,792,907), discloses (Bocklet et. al. abstract, Fig. 7, Fig 8 discloses techniques to update a key phrase model based on scores of sub-phonetic units from an acoustic model to generate a key phrase likelihood score and determining whether received audio input is associated with a predetermined key phrase based on the rejection likelihood score and the key phrase likelihood score).
Please, see additional references in form PTO-892 for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656